     Case 2:19-cv-04389-DGC-CDB Document 26 Filed 09/09/19 Page 1 of 5



 1
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                            FOR THE DISTRICT OF ARIZONA
 7
 8    Librado Rodriguez,                            No. CV 19-04389 PHX DGC (CDB)
 9                         Plaintiff,               RULE 16
                                                    CASE MANAGEMENT ORDER
10    v.
11    Kevin Spoljarick, Rick Chairez,
12                         Defendants.
13
14          Plaintiff is now represented by counsel in this matter. (ECF No. 17). Defendant
15   Chairez has been served and answered the Complaint (ECF No. 9) and Defendant
16   Spoljarick’s motion to dismiss for want of service (ECF No. 10) is pending. The parties
17   have submitted a Joint Case Management Report (ECF No. 22). Therefore, the Court issues
18   this Case Management Order pursuant to Rule 16.2(b)(2)(B) of the Local Rules of Civil
19   Procedure.
20          IT IS ORDERED that:
21          1. The Preliminary Order at ECF No. 4 and the attachments thereto are incorporated
22   by reference and remain in effect. To any extent any Preliminary Order differs from this
23   Order, this Order shall govern.
24          2. Deadline for Joining Parties and Amending Pleadings. The deadline for joining
25   parties, amending pleadings, or filing supplemental pleadings is November 4, 2019. Any
26   motion for leave to amend or notice of amendment must be filed in accordance with
27   Rule 15.1 of the Local Rules of Civil Procedure. Any motion or notice that does not comply
28   with the local and federal rules may be stricken by the Court.
     Case 2:19-cv-04389-DGC-CDB Document 26 Filed 09/09/19 Page 2 of 5



 1          3. Mandatory Initial Discovery Pilot Project (“MIDP”). This case is subject to the
 2   MIDP. Each party has certified that it has received and carefully reviewed the Court’s
 3   Preliminary Order and the materials attached to it to ensure familiarity and full compliance
 4   with the requirements of the MIDP.1
 5          Mandatory Initial Discovery Responses (“MIDP Responses”): Plaintiff will
 6   provide his MIDP Responses no later than October 4, 2019. Defendant Chairez provided
 7   his MIDP Responses on August 7, 2019. Unless the Court orders otherwise, the parties
 8   shall file with the Clerk of Court a notice of service of initial responses, rather than copies
 9   of the actual disclosures.
10          Supplemental MIDP Responses: Any further supplemental MIDP responses shall
11   be served on the opposing party no later than thirty (30) days after the information is
12   discovered or revealed. Unless the Court orders otherwise, the parties shall file with the
13   Clerk of Court a notice of service of supplemental responses, rather than copies of the
14   actual disclosures.
15          Electronically Stored Information (“ESI”): ESI identified in the MIDP
16   Responses or by October 18, 2019, shall be produced to the opposing party no later than
17   November 1, 2019.
18           4. Discovery Deadlines and Limitations. Following service of MIDP Responses,
19   broader discovery under Federal Rules of Civil Procedure 26, 30, 31, 33, 34, 36, and 45
20   may commence. All discovery, including supplementation of MIDP Responses, must be
21   completed on or before August 21, 2020.2
22
23
24          1
              The General Order, as well as a Notice, Checklist, and Users’ Manual are attached to the
25   Court’s Preliminary Order at ECF No. 4, and may also be found online at the District of Arizona’s
     Website or the Federal Judicial Center’s Website.
26          2
               This supersedes the “30 days before trial” disclosure deadline. See Fed. R. Civ. P.
27   26(a)(3). The discovery deadline concludes the time to propound discovery, the time to answer all
     propounded discovery, the time to supplement disclosures and discovery, the time for discovery
28   by subpoena, the time for the Court to resolve all discovery disputes, and the time to complete any
     final discovery necessitated by the Court’s ruling on any discovery disputes.

                                                    -2-
     Case 2:19-cv-04389-DGC-CDB Document 26 Filed 09/09/19 Page 3 of 5



 1           Depositions in this case shall be limited to seven hours each as provided in
 2   Rule 30(d)(1) of the Federal Rules of Civil Procedure. The number of depositions and
 3   interrogatories shall be as limited in Rule 30(a)(2)(A)(i) and Rule 33(a)(1) of the Federal
 4   Rules of Civil Procedure. Each side may also propound up to 40 requests for production of
 5   documents, including subparts, and up to 40 requests for admissions, including subparts.
 6   The limitations set forth in this paragraph may be increased by agreement of the parties,
 7   but such an increase will not result in an extension of the discovery deadlines.
 8           a. Depositions: All depositions shall be scheduled to commence at least five
 9   working days prior to the discovery deadline. A deposition commenced five days prior to
10   the deadline may continue up until the deadline, as necessary.
11           b. Written Discovery: All interrogatories, requests for production of documents, and
12   requests for admissions shall be served no later than March 27, 2020.
13           5. Deadlines for Disclosure of Experts and Completion of Expert Discovery.
14           a. Plaintiff shall provide full and complete expert disclosure as required by
15   Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than December 9,
16   2019.
17           b. Defendants shall provide full and complete expert disclosure as required by Rule
18   26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than January 31, 2020.
19           c. Rebuttal expert disclosure, if any, shall be made no later than February 28, 2020.
20   Rebuttal experts shall be limited to responding to opinions stated by initial experts.
21           d. Expert depositions shall be completed no later than May 15, 2020. As with fact
22   witness depositions, expert depositions shall be scheduled to commence at least five
23   working days before the deadline.
24           6. Discovery Disputes.
25           a. The parties shall not file written discovery motions without leave of Court. If a
26   discovery dispute arises, the parties promptly shall contact the Court to request a telephonic
27   conference concerning the disputes. The Court will seek to resolve the dispute during the
28   telephonic conference and may enter appropriate orders on the basis of the telephone


                                                 -3-
     Case 2:19-cv-04389-DGC-CDB Document 26 Filed 09/09/19 Page 4 of 5



 1   conference. The Court may order written briefing if it does not resolve the dispute during
 2   the telephone conference.
 3          b. Parties shall not contact the Court concerning a discovery dispute without first
 4   seeking to resolve the matter through personal consultation and sincere effort as required
 5   by Local Rule of Civil Procedure 7.2(j). Any briefing ordered by the Court shall comply
 6   with Local Rule of Civil Procedure 7.2(k).
 7          c. Absent extraordinary circumstances, the Court will not entertain discovery
 8   disputes after the deadline for completion of discovery.
 9          7. Deadline for Filing Dispositive Motions.
10          a. Dispositive motions shall be filed no later than September 25, 2020. Such
11   motions must comply in all respects with the Federal Rules of Civil Procedure and the
12   Local Rules.
13          b. No party shall file more than one motion for summary judgment under Rule 56
14   of the Federal Rules of Civil Procedure unless permission is first obtained from the Court.
15          c. Failure to respond to a motion within the time periods provided in Local Rule of
16   Civil Procedure 7.2 will be deemed a consent to the denial or granting of the motion and
17   the Court may dispose of the motion summarily pursuant to Local Rule of Civil
18   Procedure 7.2(i).
19          d. Pursuant to Local Rule of Civil Procedure 7.2(f), a party desiring oral argument
20   on a motion for summary judgment must request it by placing “Oral Argument Requested”
21   immediately below the title of the motion or the response to the motion. The Court may
22   decide motions without oral argument and will issue an order scheduling oral argument as
23   it deems appropriate.
24          8. Deadline for Engaging in Good Faith Settlement Talks. All parties and their
25   counsel shall meet in person and engage in good faith settlement talks no later than
26   March 27, 2020. Upon completion of such settlement talks, and in no event later than
27   seven working days after the deadline set forth in the preceding sentence, the parties shall
28   file with the Court a joint Report on Settlement Talks executed by or on behalf of all


                                                  -4-
     Case 2:19-cv-04389-DGC-CDB Document 26 Filed 09/09/19 Page 5 of 5



 1   counsel. The Report shall inform the Court that good faith settlement talks have been held
 2   and shall report on the outcome of such talks. The parties shall indicate whether assistance
 3   from the Court is needed in seeking settlement of the case, including whether the parties
 4   seek a settlement conference before a Magistrate Judge. The parties shall promptly notify
 5   the Court at any time when settlement is reached during the course of this litigation.
 6          9. Deadline for Notice of Readiness for Pretrial Conference. Plaintiff shall notify
 7   the Court that the parties are ready for scheduling of a Final Pretrial Conference pursuant
 8   to Rule 16(d) of the Federal Rules of Civil Procedure. Plaintiff shall file and serve this
 9   notice within fourteen days after the dispositive motion deadline if no dispositive motions
10   are pending on that date. If dispositive motions are pending, Plaintiff shall file and serve
11   such notice within fourteen days after the resolution of dispositive motions. The Court will
12   then issue an order setting the Final Pretrial Conference that (a) sets deadlines for briefing
13   motions in limine, (b) includes a form for the completion of the parties’ Joint Proposed
14   Final Pretrial Order, and (c) otherwise instructs the parties concerning their duties in
15   preparing for the Final Pretrial Conference. A firm trial date will be set at the Final Pretrial
16   Conference.
17          10. The Deadlines Are Real. The parties are advised that the Court intends to enforce
18   the deadlines set forth in this order and should plan their litigation activities accordingly.
19          Dated this 9th day of September, 2019.
20
21
22
23
24
25
26
27
28


                                                  -5-
